
	
		I
		112th CONGRESS
		1st Session
		H. R. 669
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Gene Green of
			 Texas (for himself and Mr.
			 Doggett) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  12-month continuous coverage for children under Medicaid.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Continuous Medicaid Coverage
			 for Children Act of 2011.
		2.Requirement of
			 12-month continuous coverage for children under Medicaid
			(a)In
			 generalSection 1902 of the Social Security Act (42 U.S.C. 1396a)
			 is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (74);
					(B)by striking and at the end
			 of paragraph (82);
					(C)by striking the
			 period at the end of paragraph (83) and inserting ; and;
			 and
					(D)by inserting after
			 paragraph (83) the following new paragraph:
						
							(84)meet the requirement of subsection
				(e)(12).
							;
				and
					(2)in subsection
			 (e)(12), by striking At the option of a State, the plan may and
			 inserting The State plan under this title shall.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided under paragraph (2), the amendments
			 made by subsection (a) shall take effect on October 1, 2011, and shall apply to
			 individuals who were determined eligible for medical assistance before, on, or
			 after such date.
				(2)Special rule for
			 State legislationIn the case of a State plan for medical
			 assistance under title XIX of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirement imposed by the amendment made by this section, the State plan shall
			 not be regarded as failing to comply with the requirements of such title solely
			 on the basis of its failure to meet that additional requirement before the
			 later of the following dates:
					(A)The first day of
			 the first calendar quarter beginning after the close of the first regular
			 session of the State legislature that begins after the date of the enactment of
			 this Act.
					(B)October 1, 2011.
					For purposes
			 of subparagraph (A), in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
